      Dated: 9/9/2021




                        UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  AT NASHVILLE

IN RE:                                        )
                                              )       Case No. 3:20-bk-03561
LIVINGSCAPES, LLC,                            )       Chapter 11
                                              )       Judge Marion F. Harrison
       Debtor.                                )

              ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL

       This matter came before this Honorable Court on the Motion of Matthew R. Murphy,

counsel of record for Cassie Burton and Milessa Thomas, to be allowed to withdraw as counsel of

record for these interested parties in this case. Upon consideration of this Motion to Withdraw, the

Court finds that all interest parties have been notified of this Motion pursuant to LBR 2091-1(b),

and that no response in opposition to the Motion has been filed. Accordingly, the Court finds the

Motion to Withdraw well taken and hereby granted.

       IT IS HEREBY ORDERED that Matthew R. Murphy is allowed to withdraw as counsel for

record for Cassie Burton and Milessa Thomas in this case.

       IT IS FURTHER ORDERED that Matthew R. Murphy is released from the responsibility of

any and all costs, bonds, and proceedings in connection with this case.


               THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY AS INDICATED
                           AT THE TOP OF THE FIRST PAGE




Case 3:20-bk-03561       Doc 89    Filed 09/09/21 Entered 09/09/21 13:01:33             Desc Main
                                   Document     Page 1 of 2
APPROVED FOR ENTRY:

/s/ Matthew R. Murphy__________
Matthew R. Murphy (#24627)
Smythe Huff & Murphy PC
1222 16th Avenue South, Suite 301
Nashville, Tennessee 37212
Phone: (615) 255-4849
Fax: (615) 255-4855
mmurphy@smythehuff.com


                               CERTIFICATE OF SERVICE

        I hereby certify that the foregoing was filed and served via the Court’s electronic case
filing and noticing system on this 10th day of August, 2021, to Debtor’s Counsel, Steven L.
Lefkovitz, the Chapter 7 Trustee, Robert H. Waldschmidt, and all parties registered to received
electronic notices in this matter, and by United States Mail, first class, postage prepaid to the
following entities:

       Cassie Burton
       c/o Cynthia A. Sherwood
       201 4th Ave. N.
       Ste. 1130
       Nashville, TN 37219

       Milessa Thomas
       c/o Christopher V. Boiano
       115 Shivel Dr.
       Hendersonville, TN 37075

                                                    /s/ Matthew R. Murphy
                                                    Matthew R. Murphy




                                                                    This Order has been electronically
                                                                    signed. The Judge's signature and
                                                                    Court's seal appear at the top of the
                                                                    first page.
                                                                    United States Bankruptcy Court.

Case 3:20-bk-03561      Doc 89     Filed 09/09/21 Entered 09/09/21 13:01:33                Desc Main
                                   Document     Page 2 of 2
